DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2020 and 04/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 13, 15, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “incomplete triplet” while claims 2, 7, and 17 recite “incomplete fact triplet”, all being in or from a knowledge graph.  It is unclear if these are intended to recite two distinct triplets, or if the terminology is being used interchangeably.  If the latter, the terminology should be standardized throughout the entire claims for consistency.  Claims 2-5 are rejected due to their dependency on claim 1.

	Claim 9 recites “a CLS token”.  It is unclear from the claims what the acronym represents and an explicit definition does not appear in the specification.  The term should be fully written out.

	Claim 13 recites “a special [GLCS] embedding”.  It is unclear from the claims what the acronym represents and an explicit definition does not appear in the specification.  The term should be fully written out.

	Claim 15 recites “a special [GLCS] embedding”.  It is unclear from the claims what the acronym represents and an explicit definition does not appear in the specification.  The term should be fully written out.

	Claim 16 recites “the special [GLCS] embedding”.  It is unclear from the claims what the acronym represents and an explicit definition does not appear in the specification.  The term should be fully written out.

	Claim 19 recites “a CLS token”.  It is unclear from the claims what the acronym represents and an explicit definition does not appear in the specification.  The term should be fully written out.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims do not fall within at least one of the four categories of patent eligible subject matter because the preamble of claims 14-20 each recite “hierarchical transformer model”, which is neither a process, a machine, a manufacture, nor a composition of matter.

Allowable Subject Matter
	Claims 6-8 and 10-12 are allowed over the prior art of record.

Claims 1-5, 9, and 13-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §§ 101 and/or 112(b), as applicable to the respective claim, set forth in this Office action.

Reasons for Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record, US 2021/0149993 A1 (Torres), teaches that at least one processor may obtain a document comprising text tokens. The at least one processor may determine, based on a pre-trained language model, word embeddings corresponding to the text tokens. The at least one processor may determine, based on the word embeddings, named entities corresponding to the text tokens; and one or more accuracy predictions corresponding to the named entities. The at least one processor may compare the one or more accuracy predictions with at least one threshold. The at least one processor may associate, based on the comparing, the named entities with one or more confidence levels. The at last one processor may deliver the named entities and the one or more confidence levels.

	The prior art of record, USPN 10,430,712 B1 (Reed), teaches using knowledge to create information from data. A cognitive stack supports the separation of enterprise knowledge, information and data into three distinct layers. The cognitive stack provides a curated representation of knowledge as an authoritative enterprise system of truth, which can be applied to enterprise relevant data to create meaningful enterprise information in a timely, scalable and sustainable fashion. In an embodiment, the system implements a transmission methodology capable of providing a knowledge contract to independent information creation agents, a horizontally scalable data transformation methodology for creating raw semantically normalized information from disparate data sources and a materialization methodology for creating flexible representations of addressable information structures from a single enterprise information store to support multiple enterprise cognitive use cases.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 6, & 14.
Thus, independent claims 1, 6 & 14 are patently distinct over the prior art of record for at least the reasons above. The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/08/2022